Exhibit 10.3

PERFORMANCE AWARD AGREEMENT

This Performance Award Agreement (this “Agreement”) is entered into as of May 5,
2016, by and among United Continental Holdings, Inc., a Delaware corporation
(the “Company”), United Airlines, Inc., a Delaware corporation (“United”), and
Brett J. Hart (the “Executive”).

WHEREAS, the Executive is currently employed by the Company and United as
Executive Vice President and General Counsel; and

WHEREAS, in recognition of the Executive’s continued leadership and
extraordinary efforts, his importance to the continued success of the Company,
and as an inducement for him to remain employed by the Company over the award
vesting periods described herein, the Company desires to offer to Executive a
cash and equity performance award.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

1. Cash Award. Executive shall receive a cash payment equal to $500,000 (the
“2016 Performance Payment”), less applicable withholding taxes, to be paid
within 30 days of May 5, 2016.

2. Equity Award. Executive shall receive an equity award equal to $1,000,000
(the “2016 Equity Award”) of restricted shares of the Company’s common stock
(the “Restricted Shares”), sized based on the closing price of the Company’s
common stock on May 5, 2016, the date on which the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) approved this
Agreement and the performance award, and rounded up to the nearest whole share,
subject to the Company’s standard form of restricted share award notice
previously approved by the Compensation Committee, as modified by Section 3
hereof. Subject to the Executive’s continued employment through the applicable
vesting date (except as set forth in Section 3 below), the Restricted Shares
shall vest 50% on January 1, 2017 and 50% on January 1, 2018.

3. Termination of Employment. The unvested portion of the 2016 Equity Award
shall be forfeited if Executive terminates from the Company before each of the
January 1, 2017 and the January 1, 2018 vest dates for reasons other than Good
Reason Termination (as defined in the United Continental Holdings, Inc.
Executive Severance Plan (the “Plan”)), an Involuntary Termination (as defined
in the Plan), death or Disability (as defined Plan). Upon a Good Reason
Termination, an Involuntary Termination, death or termination by the Company due
to Disability, the unvested portion of the 2016 Equity Award shall vest
immediately upon such termination of employment.

4. Tax Withholding. The Company shall deduct from the any amount payable to the
Executive pursuant to this Agreement, including pursuant to Section 7 of the
restricted share award notice, the amount of all applicable federal, state,
local and other taxes as required by law.



--------------------------------------------------------------------------------

5. Successors; Binding Agreement. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and its successors and assigns
and the Executive and his or her personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

6. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or five days after deposit in the United States mail,
postage prepaid, addressed (a) if to the Executive, to the Executive’s address
as it appears in the records of the Company, and if to the Company, to United
Continental Holdings, Inc., attention: Deputy General Counsel & Corporate
Secretary, 233 South Wacker Drive, 11th Floor HDQLD, Chicago, IL 60606, or
(b) to such other address as either party shall have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

7. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws.

8. Counterparts. This Agreement may be executed in two counterparts, either of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

9. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by the
Executive and by the Executive Vice President Human Resources and Labor
Relations or the President and Chief Executive Officer of the Company. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right which the Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

10. Entire Agreement. This Agreement contains the entire agreement between the
Company and the Executive and supersedes any and all previous agreements,
written or oral, between the parties relating to these subject matters. In the
event of a conflict between the terms and conditions of this Agreement and the
terms of the Restricted Share Award Notice, the terms and conditions of this
Agreement shall control.

* * * * *

 

BRETT J. HART – PERFORMANCE AWARD AGREEMENT    2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and United have caused this Agreement to be
executed by their duly authorized officers and the Executive has executed this
Agreement as of the day and year first above written.

 

UNITED CONTINENTAL HOLDINGS, INC. By:  

/s/ Michael P. Bonds

  Michael P. Bonds   Executive Vice President, Human Resources   & Labor
Relations

 

UNITED AIRLINES, INC. By:  

/s/ Michael P. Bonds

  Michael P. Bonds   Executive Vice President, Human Resources   & Labor
Relations

 

EXECUTIVE

/s/ Brett J. Hart

Brett J. Hart

 

BRETT J. HART – PERFORMANCE AWARD AGREEMENT    3